Allowable Subject Matter

	This communication is in response to applicant’s amendment which is filed November 10, 2021.

The proposed amendment has been entered and made of record.  Claims 22, 29 and 36 have been amended to more particularly point out and distinctly claim the invention.
 
Claims 1-21 have been cancelled.   

  In view of applicant’s amendment to amend the Specification for the Cross-Reference section, therefore, examiner has withdrawn the objection of the Specification.

Applicant submits an Electronic Terminal Disclaimer to overcome the rejection of the Claims Under the Doctrine of Double Patenting.  The Terminal Disclaimer is approved on November 10, 2021. Therefore, examiner withdraws the Double Patenting rejection.

Applicant's amendment and arguments with respect to the pending claims 22-41, filed November 10, 2021, places the application in condition for allowance.

Referring to claim 22, the following is a statement of reasons for the indication of allowable subject matter: the prior art either alone or in combination fail to disclose or suggest limitations that:

receiving, by the smart door lock from a user mobile device that generates a digital key from a digital key seed received from the smart door lock server, the digital key comprising the digital key seed and first check data; 
performing, by the smart door lock, verification on the digital key seed corresponding to the digital key using the server public key of the smart door lock server; 
performing, by the smart door lock, verification on the first check data of the digital key; and 
based on performing verification on the digital key seed and the first check data, performing, by the smart door lock, unlocking of the smart door lock.

Independent claims 29 and 36 recite a non-transitory, computer-readable storage medium storing one or more instructions executes by a computer system to perform operations of a smart door lock and a computer-implemented system and also includes similar features to those of recited within independent claim 22; therefore, independent claims 29 and 36 are also allowed at least for the same obvious reasons discussed above.

Claims 23-28, 30-35 and 37-41 depend either directly or indirectly upon independent claims 22, 29 and 36; therefore, these claims are also allowed by virtue of their dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061.  The examiner can normally be reached on 8:00AM-5:00PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/NAM V NGUYEN/
Primary Examiner, Art Unit 2684